04/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0015



                                 No. DA 21-0015


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WILLIAM LOWREY HESSE,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 25, 2022, within which to prepare, serve, and file its response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 18 2022